Citation Nr: 1516940	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Brian Bethune: Agent/Individual Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.  He also served in the U.S. Army National Guard from May 1973 to March 1990, with periods of active duty for training during this time, and then he was transferred to the Individual Ready Reserve until his retirement in 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in March 2011.  A transcript of the proceeding has been associated with the claims file.

In March 2014, the Board remanded the claim for an addendum medical opinion concerning the etiology of the Veteran's tinnitus.  The Board finds that the remand directives were completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  However, the results of the examination raised another medical question that needs to be addressed prior to a final adjudication of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum medical opinion regarding the likelihood that a head injury incurred during a period of active duty for training (ACDUTRA) caused the Veteran's current tinnitus.

The Veteran asserts that the onset of ringing in his ears began following an accident in June 1978 during a period of ACDUTRA when he was struck in the head by a tree limb while riding in a tank.  National Guard records indicate the occurrence of the accident and treatment for various injuries to the Veteran's face and head, although he did not complain of ringing in his ears at that time.  

The Board regrets additional delay; however, a VA audiologist in an October 2014 examination report indicated that she was not qualified to answer the question of whether the Veteran's tinnitus was related to or caused by an in-service head injury.   As such, the Board must find that the opinion is not entirely adequate and therefore, remand is necessary because there is no medical opinion of record that fully addresses the Veteran's contention as to the origins of the tinnitus he experiences today.

Notably, the Veteran's military occupational specialty as a medical service specialist is not associated with exposure to excessive noise and in-service exposure to noise has not been conceded.  In addition, the examination opinions of record do not support a finding that the Veteran's tinnitus is directly related to noise exposure while on active duty.

Importantly, in regard to his service in the National Guard, the appellant is not a "veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during his period of ACDUTRA (the performance of full- time reserve component duties).  If he is shown to be so disabled, such a period of ACDUTRA is then considered "active military service" and he will then be considered a "veteran" for that period of service.  In other words, the appellant, who has served only on ACDUTRA, must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Active military service also includes any period of INACDUTRA (weekend training) in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111  and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing diseases), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases) for the periods of ACDUTRA or INACDUTRA is not warranted.

In September 2011, the Board remanded the claim to afford the Veteran a VA examination and requested that the examiner provide an opinion concerning when tinnitus manifested and whether it is at least as likely as not that the disorder was related to the June 1978 accident during a period of ACDUTRA.  In June 2012, the Veteran underwent an examination.  Bilateral tinnitus and bilateral hearing loss were diagnosed.  The examiner reviewed the claims file and provided a negative opinion based on the absence of complaints in the Veteran's treatment records and his post-service hunting, gun use and power tool/lawn mower use as "significant contributing factors" following separation from active duty.  She did not provide the opinion requested in the Board's remand.  The RO noted this deficiency and a new examination was performed in April 2013.  Again, a specific opinion concerning the likelihood that the Veteran's tinnitus is related to the June 1978 accident was not provided.  

In March 2014, the Board remanded the claim for an addendum medical opinion from an audiologist different from those who provided the June 2012 and April 2013 opinions concerning service connection for tinnitus.  The examiner was asked to consider the record and to provide an opinion as to whether it is at least as likely that the Veteran's diagnosed tinnitus is related to acoustic trauma during active service or to the June 1978 accident during ACDUTRA as it is related to some other cause or factor.  The Board indicated that if the examiner could not provide the requested opinion without resorting to speculation, he or she should state why that was the case.

In October 2014, the Veteran underwent another VA examination.  The Veteran indicated his belief that the onset of tinnitus was in the 1970s. The examiner noted that National Guard records indicate that the Veteran was knocked from a tank that hit a low-hanging tree limb resulting in facial and nasal fractures in June 1978.  However, the examiner determined she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  As to the reason why speculation was required,  the examiner noted evidence of record that the Veteran had post-service recreational hunting and use of fire arms (with use of hearing protection) along with use of a lawn mower and power tools (without use of hearing protection).  The examiner opined that the Veteran's recreational noise exposures could not be ruled out as contributing factors given that his National Guard service was "not full-time or active duty military assignment."  

In addition, the examiner  noted the Veteran's belief that the onset of ringing in the ears began subsequent to head trauma.  The examiner noted that, as such, the Veteran was alleging tinnitus due to a head trauma and not to noise exposure.  The examiner indicated it was not within her "scope of practice to opine on conditions incurred a result of head trauma."  She indicated that an opinion regarding tinnitus as a result of head trauma should be "deferred to medical professional qualified to opine on any conditions incurred as a result of head injury."

Based on the foregoing, the Board finds that the record does not yet include an adequate opinion regarding whether the etiology of the Veteran's current tinnitus is related to the conceded head injury that occurred during a period of ACDUTRA in 1978.  To afford the Veteran every opportunity, the Board will remand the claim for an addendum opinion from an appropriate specialist who can provide an opinion as to conditions incurred as a result of head injury.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate specialist who is qualified to provide an addendum opinion on whether tinnitus may have been incurred due to a head injury during a period of ACDUTRA.  The specialist should not be an audiologist.

The examiner is asked to review the claims file, to include the Veteran's service treatment records, National Guard treatment records, private treatment records and the March 2011 hearing transcript.
Following this review, the examiner should provide an opinion as to whether it is at least as likely that the Veteran's diagnosed tinnitus is related to acoustic trauma during active service or to the June 1978 accident during ACDUTRA as it is related to some other cause or factor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should note that the Veteran's lay statement that he has experienced ringing in his ears since the June 1978 accident is competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

3.  When the development requested has been completed, the claims shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


